OFFICE   OF THE AmORNEY       GENERAL   OF TEXAS
                          AUSTIN




aonorable J. Watt Page
Bdjutant 6eneral
AUS~IXI,Texas
mar siri




                                     appropriatemcmep
                                      the ajproprlatlon

                                   ansuered In the nega-
                                   he Cwernor to aroate
                                 such aamnts as are maeas-
                             the D0parta0nt *untt1 t&3


                         ubioh ax-0attaahed.




         *The Leg;islature. . . &all not . . .
     grant, w appropriationor other&es, any
     awxmt of money out of the Treasury of the
     State, eo any Mioldual, on~a cllsm, real
     or p3tQnded, ohon tho fume shall not hare
     boon prwidod for by pm-existing lau. , . .*
klenorabloJ. Watt l?ago- page 2


          A public oPfi.asrwhose appropriationsare ex-
hausted can not bind the State for subsequentexpendi-
tures. ilisauthority to contraat is only wfthln (;ho
limit of the Punds which the Legislaturehas authorized
hl.Iz
    to QxpcIKl. Any grcntor expQzldltureis wit>out nuthor-
ity of 1OW. Axpaniilturee in exm3ss UP those authorized
i.nadvance by the Logislaturo am made without authority
o flp r o -e x is
                la
                 tlu
                   w*,
                     g
                     nndu nder
                            sc o tio4 n
                                      4,Artio10                        a
of the Poxas Constitution,the Leglelature can not qpo-
priate mnays to pay such olaime~ Fort Worth Cnvalry Club
w. Sheppard (sup. ct.) 83 a. w. (2) 660.
          Perhaps theee rules zssymem harsh. nut It rmst
be rwed       that the people of Texa8 hare eossdttad to
the Leg.tellaturs,
                 rather to the eUbOrdfnat8 oifloero rud
departments of the gwsrxt@rrt,the authority to datera&e
hmr much money should be expended for carrying OR the.funo-
fLons of gwerlmlent. It is uithan the pa?mr of the Legs-'
letura to pml.d0 additional funds immdiately for the aon-
Unucd operrtlan of your Deportma& bJ cmrgeuoy legtola-
ti0n. U It aousidore thst   ddftlonsl funds IWO wc0st3ary,
douwsoes it rrilldo so. Failure to prcride mc.h ftwls
will ref'leat,of courso, the &ul.gnentof the Legislature
that additionalfunds are not ~%quWed. In either event,
the Legielafuro~sdsaiipionis final. Thhetheory that the
LegislaturO may not choose to pm&de imediate relief oan-
not serve to justMy +iolatiion0P the provision of Artlale
4 381   or   of   Co nstitu tiQn,   Ar tic le   a ,   swm.ou   a   l